Hooker, J. (dissenting):
In view of the large amount of the verdict, I "am of the opinion that the court cannot say that the remarks of the learned trial justice, commencing at folio 160, did not influence the size of the verdict, and perhaps this is a case where it should be reduced. The rule of law laid down in the prevailing opinion at the close of the. second paragraph is not the true one, "viz:, “and these, when disposed of by the triers of fact, are not open -to review in the absence of such a motion.” Should the defendant fail, after -having made a motion to dismiss tlm complaint at the close of plaintiff’s case, to move for a direction at ’ the closó óf the entire case, he might yet raise the question that the verdict was against the weight of evidence, by a motion for a new trial.
Judgment and order affirmed, with costs.